Title: To George Washington from Nathanael Greene, 13 January 1781
From: Greene, Nathanael
To: Washington, George


                        
                            Sir,
                            Camp on Pedee January 13th 1781
                        
                        Your Excellency’s letter of the 13th of Decemr, this day came to hand.
                        It is true, I came to the Southward in expectation of meeting with difficulties but they far exceed what I
                            had any Idea of.
                        This Country is so extensive and supplies are so difficult to obtain that it is impossible to carry on the
                            war any length of time with the Militia. The waste of stores & consumption of provision and forage must ruin any
                            Nation in the universe whose revenue is not greater than ours.
                        A good Army will be appointed and supplied consisting of 4 or 5000 Infantry and about
                            800 or 1000 horse is what is wanted for the defence of this Country, and without which it must be inevitably ruined and
                            lost. With such a force I think the country can be defended with the occasional aid of the Militia, against any force the
                            enemy can maintain in this quarter. Neither they nor we can maintain a great force in this department; unless supplies can
                            be had by a water communication. The Country is so extensive and there is such great barrens, that the natural strength
                            and resources of these States are unequal to the burthen of maintaining a very large force.
                        The Militia have ravaged this quarter in such a manner that it will be with the greatest difficulty we shall
                            be subsisted. The want of money is a great difficulty we meet with in supporting the Army, but the want of arrangement is
                            no less an evil than that.
                        We have but a very little force in the field, and two thirds of them are totally unfit for duty; and unless
                            clothing arrives soon I must disband them. I am persuaded unless the States have it in their power to levy equip and
                            support such an Army as I have mentioned these States are inevitably lost.
                        The detachment which your Excellency mentions as embarking at N. York is arrived at Virginia, as I am this
                            day informed by Baron de Steuben, and are almost as high up James River as Petersburg. We have nothing to oppose them
                            there except the Militia and about 400 18 Months men as ragged and naked as the Virgia blacks. The
                            enemy in this quarter are making great preparations for an immediate movement. Our troops are in such a wretched condition
                            that we can give them little or no opposition. We will do all in our power but the Soldiers have no spirits and it is
                            impossible they should in their present situation. I wish the enemy would give us a little more time to prepare ourselves.
                            However I don’t intend to be drove out of N. Carolina if I can possibly avoid it and if Virginia will furnish the
                            provision I have requested to be deposited upon Roanoke we will hold one corner at all events.
                        Baron Steuben wrote me that he met with insuperable difficulties in his attempts to arrange the Virginia
                            line. I have written to General Scott at Charles town to collect the wishes and intentions of the Officers in Captivity.
                            If there are as many in proportion to their numbers as there are here who wish to go home there will be few left.
                        I have had the resolutions of Congress respecting specific supplies and shall make my requisitions
                            accordingly.
                        Inclosed is an extract of a letter from Genl Morgan confirming the account given in his former letter, an
                            extract of which is enclosed in my Letter written to go by Genl Du Portail who has been obtained a few days for want of
                            Horses.
                        It is my opinion if the French fleet and Army at Rhode Island could be induced to push into Chesepeak bay
                            they would have it in their power to ruin the fleet and army with General Phillips. The Southern States are in a critical
                            situation and great exertions of some hazard are necessary to save them; this is not only my opinion, but General Du
                            Portail’s. I am With great respect Your Excellency’s Most Obedient Humble Servant
                        
                            Nath. Greene

                        
                     Enclosure
                                                
                            
                                Dear Sir,
                                Camp on Pacolet Jan. 4th 1781
                            
                            The account in my last of Lt Colonel Washington’s success at Hammond’s stores is as authentic as any I
                                have been able to collect. It was followed by some small advantages. Genl Cunningham on hearing of Waters’s defeat
                                prepared to evacuate Fort Williams & had just marched out with the last of the Garrison, as a party of about
                                40 Militia horsemen under Col. Hays and 10 Dragoons under Mr Simmons arrived with an intention of demanding a
                                surrender. The Enemy’s force were so superior to theirs that they could effect nothing more than the demolition of the
                                Fort. I am Dr Sir Your Most Obed. Servt
                            
                                Danl Morgan
                            
                        
                        
                    